UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-16898 PROFUTURES DIVERSIFIED FUND, L.P. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 75-2197831 (I.R.S. Employer Identification No.) ProFutures, Inc. 11719 Bee Cave Road Suite 200 Austin, Texas78738 (Address of principal executive offices) (800) 348-3601 (Registrant’s telephone number) Copies to: William Kerr Lauren Wolf Sidley Austin LLP One South Dearborn Chicago, Illinois 60603 Page 1 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Limited Partnership Interests Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yeso No o Indicate by check mark if the disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not Applicable. DOCUMENTS INCORPORATED BY REFERENCE Registrant’s Financial Statements for the Years ended December 31, 2009 and 2008 with Reports of Independent Registered Public Accounting Firms, the annual report to securities holders for the fiscal year ended December 31, 2009, is incorporated by reference into Part II Item 8 and Part IV hereof and filed as an exhibit herewith.Portions of the Registrant’s Prospectus dated July 31, 1994 and Supplement dated January 31, 1995 Post-Effective Amendment No. 3 dated June 23, 1995 also are incorporated by reference in Part I, Part II, Part III and Part IV of this Form 10-K. Page 2 PART I Item 1.Business. General ProFutures Diversified Fund, L.P. (the “Partnership”) is a limited partnership organized on March 10, 1987, under the laws of the State of Delaware.The business of the Partnership is the speculative trading of futures contracts and other financial instruments.The Partnership commenced its business operation inAugust 1987 under the name ATA Research/ProFutures Diversified Fund, L.P.Effective June 1, 2000, the Partnership changed its name from ATA Research/ProFutures Diversified Fund, L.P. to ProFutures Diversified Fund, L.P.Effective October 1, 2000, ATA Research, Inc., the Partnership’s co-general partner, withdrew as co-general partner.ProFutures, Inc. remains as the sole General Partner.The office of the Partnership is located at 11719 Bee Cave Road, Suite 200, Austin, Texas 78738; the telephone number is (800) 348-3601. Trading Activity ProFutures, Inc., a Texas corporation, is the General Partner of the Partnership which administers the business and affairs of the Partnership (exclusive of its trading operations).Trading decisions are made by independent Commodity Trading Advisors (“CTAs”) chosen by the General Partner.At December 31, 2009, there were two CTAs utilized via investing in commodity pools and four CTAs that were directly allocated Partnership assets for trading: Winton Futures Fund, L.P. (US), Valhalla Synergy Fund LLC, Cabana Capital Management Pty Ltd., Clarke Capital Management Inc., Haar Capital Management LLC and Paskewitz Asset Management LLC (collectively, the “Advisors”).All CTA advisory fees are paid by the Partnership, including the Partnership’s proportionate share of advisory fees to the commodity pools.Advisors may be changed from time to time by the General Partner. Effective January 29, 2010, the Partnership terminated its advisory agreement with Clarke Capital Management Inc.Effective February 1, 2010, the Partnership submitted a full redemption request for its investment in Valhalla Synergy Fund LLC to be effective March 31, 2010.Effective March 1, 2010, the Partnership made an initial investment of $1,500,000 in APM-QIM Futures Fund, L.P., a commodity pool. ProFutures, Inc. is registered with the Commodity Futures Trading Commission (“CFTC”) as a Commodity Trading Advisor and Commodity Pool Operator and is a member of National Futures Association (“NFA”).Gary D. Halbert is the Chairman and President, and principal stockholder, of ProFutures, Inc., which was incorporated and began operation in December, 1984, and specializes in speculative managed futures accounts. The objective of the Partnership is to achieve appreciation of its assets through speculative trading of futures contracts.It ordinarily maintains open positions for a relatively short period of time.The Partnership’s ability to make a profit depends largely on the success of the Advisors in identifying market trends and price movements and buying or selling accordingly. The Partnership’s Trading Policies are set forth on Page 59 of the Partnership’s Prospectus dated July 31, 1994, which is incorporated herein by reference. Material changes in the Trading Policies described in the Prospectus must be approved by a vote of a majority of the outstanding units of Limited Partnership Interest (“Units”).A change in contracts traded, however, will not be deemed to be a material change in the Trading Policies. Trading Methods and Advisors Futures traders basically rely on either or both of two types of analysis for their trading decisions, “technical” or “fundamental.”Technical analysis uses the theory that a study of the markets will provide a Page 3 means of anticipating price changes.Technical analysis generally will include a study of actual daily, weekly and monthly price fluctuations, volume variations and changes in open interest, utilizing charts and/or computers for analysis of these items.Fundamental analysis, on the other hand, relies on a study and evaluation of external factors which affect the price of a futures contract in order to predict prices.These include political and economic events, weather, supply and demand and changes in interest rates. The respective Advisors’ trading strategies attempt to detect trends in price movements for the commodities monitored by them.They normally seek to establish positions and maintain such positions while the particular market moves in favor of the position and to exit the particular market and/or establish reverse positions when the favorable trend either reverses or does not materialize.These trading strategies are not normally successful if a particular market is moving in an erratic and non-trending manner. Because of the nature of the commodities markets, prices frequently appear to be trending when a particular market is, in fact, without a trend.In addition, the trading strategies may identify a particular market as trending favorably to a position even though actual market performance thereafter is the reverse of the trend identified. None of the Advisors or their respective principals own any Units of the Partnership.The Partnership’s Advisors are independent Commodity Trading Advisors and are not affiliated with the General Partner; however, they may also be Advisors to other commodity pools with which the General Partner is currently associated and they may own an interest in those pools.Each Advisor is registered with the CFTC and is a member in such capacity with NFA.Because of their confidential nature, proprietary trading records of the Advisors and their respective principals are not available for inspection by the Limited Partners of the Partnership. Investment in Other Commodity Pools The Partnership has invested in other commodity pools for primarily two reasons.TheGeneral Partner believes that many CTAs aretrending toward the use of funds rather than individual managed accounts.Many of the top tier CTAs only offer their investment management through one of their funds (i.e., Winton Futures Fund, L.P. (US)).They do not want investors to know the specifics of their daily trading positions, so no one can duplicate their methodology. The top tier CTAs often require at least a $10 million trading level.The Partnership net asset value is about $14 million, with a trading level as high as $20 million.The minimum trading levels for these top tier CTAs require a higher allocation than desired for diversification and management of risk to the partners.The minimum investment for the commodity pools ranges from $50,000 to $1 million.The replacement of CTA managed accounts with funds potentially allows for greater diversification, less risk and increased flexibility in managing the Partnership. Fees, Compensation and Expenses The Partnership pays the General Partner a monthly management fee of 1/4 of 1.0% (3.0% annually) of month-end Net Asset Value.The Partnership pays the General Partner an additional monthly management fee of 0.0625% (0.75% annually) of the Partnership’s month-end Net Asset Value for consulting services rendered to the Partnership.Management fees related to the side pocket/restricted share class (see Item 7 herein) were accrued throughout 2008, but not paid until February 2009. The Partnership has a consulting agreement with Altegris Investments, Inc. and Altegris Portfolio Management, Inc. (collectively, “Altegris”), whereby Altegris will recommend the selection and termination of the Advisors and the allocation and reallocation of the Partnership’s assets.Pursuant to this consulting agreement, Altegris receives a monthly consulting fee equal to 0.0208% (0.25% annually) of the Partnership’s month-end Net Asset Value (as defined in the consulting agreement) except for certain net assets of the Partnership invested with managers affiliated with Altegris.In addition, the net assets of the Partnership invested with a certain commodity trading advisor are excluded from the month-end Net Asset Page 4 Value when computing the consulting fees due to Altegris since Altegris earns a percentage of such commodity trading advisor’s incentive fees.The consulting fee (included in management fees in the statement of operations) earned by Altegris totaled $10,119 and $10,683 for the years ended December 31, 2009 and 2008, respectively. The current CTAs (six CTAs with two utilized via investing in other commodity pools as of December 31, 2009) receive management fees ranging from 0% to 2% annually of Allocated Net Asset Value (as defined in the trading advisory contracts).Each of the CTAs receives a quarterly incentive fee ranging from 20% to 25% of Trading Profits (as defined).The quarterly incentive fees are payable only on cumulative profits achieved by each CTA.For example, if one of the CTAs to the Partnership experiences a loss after an incentive fee payment is made, that CTA retains such payments but receives no further incentive fees until such CTA has recovered the loss and then generated subsequent Trading Profits since the last incentive fee was paid such CTA.An incentive fee may be paid to one CTA but the Partnership may experience no change or a decline in its Net Asset Value because of the performance of another CTA.The General Partner may allocate or reallocate the Partnership’s assets at any time among the current CTAs or any others that may be selected.Upon termination of a CTA’s contract, or at any other time in the discretion of the General Partner, the Partnership may employ other CTAs whose compensation may be calculated without regard to the losses which may be incurred by the present CTAs.Similarly, the Partnership may renew its relationship with each CTA on the same or different terms. The Partnership is obligated to pay its periodic operating expenses, consisting substantially of preparation of the Limited Partners’ tax return information, filing and recording charges, legal, printing, accounting and auditing fees plus non-recurring expenses.Those periodic recurring expenses are estimated at approximately 2.3% of the Partnership’s average annual Net Asset Value.Non-recurring expenses, not included within these estimates, include expenses associated with significant litigation including, but not limited to, class action suits, suits involving the indemnification provisions of the Agreement of the Limited Partnership or any other agreement to which the Partnership is a party; by their nature, the dollar amount of non-recurring expenses cannot be estimated. Additional descriptions and definitions are set forth in “Fees, Compensation and Expenses” on Pages 30-35 of the Partnership’s Prospectus, dated July 31, 1994, which is incorporated herein by reference. Brokerage Arrangements The Partnership deposits funds with MF Global Ltd. (the “Clearing Broker”) to act as broker, subject to CFTC regulations and various exchange and broker requirements.Margin requirements are satisfied by the deposit of cash with such broker.The Partnership earns interest income on its assets deposited with the broker. Financial Information About Industry Segments The Partnership operates in only one industry segment, that of the speculative trading of futures contracts and other financial instruments.See also “Description of Futures Trading,” pages 64-65 of the Prospectus dated July 31, 1994, which is incorporated herein by reference. Regulation The U.S. futures markets are regulated under the Commodity Exchange Act (“CEA”), which is administered by the CFTC, a federal agency created in 1974.The CFTC licenses and regulates commodity exchanges, commodity brokerage firms (referred to in the industry as “Futures Commission Merchants”), Commodity Pool Operators, Commodity Trading Advisors and others.The General Partner is registered with the CFTC as a Commodity Pool Operator and each Commodity Trading Advisor is registered as such. Futures professionals such as the General Partner and the Advisors are also regulated by NFA, a self-regulatory organization for the futures industry that supervises the dealings between futures professionals Page 5 and their customers.If the pertinent CFTC registrations or NFA memberships were to lapse, be suspended or be revoked, the General Partner would be unable to act as the Partnership’s Commodity Pool Operator, and the respective Advisors as Commodity Trading Advisors, to the Partnership. The CFTC has adopted disclosure, reporting and recordkeeping requirements for Commodity Pool Operators (such as the General Partner) and disclosure and recordkeeping requirements for Commodity Trading Advisors.The reporting rules require pool operators to furnish to the participants in their pools a monthly statement of account, showing the pool’s income or loss and change in Net Asset Value and an annual financial report, audited by an independent certified public accountant. The CFTC and the exchanges have pervasive powers over the futures markets, including the emergency power to suspend trading and order trading for liquidation only (i.e., traders may liquidate existing positions but not establish new positions).The exercise of such powers could adversely affect the Partnership’s trading. Competition The Partnership may experience increased competition for the same futures or option contracts.The Advisors may recommend similar or identical trades to other accounts which they may manage; thus, the Partnership may be in competition with such accounts for the same or similar positions.Such competition may also increase due to the widespread utilization of computerized trend-based trading methods similar to the methods used by some of the Advisors.This Partnership may also compete with other funds organized by the General Partner. Financial Information About Foreign and Domestic Operations The Partnership does not expect to engage in any operations in foreign countries nor does it expect to earn any portion of the Partnership’s revenue from customers in foreign countries. Available Information The Partnership is an electronic filer with the Securities and Exchange Commission (“SEC”).The SEC maintains an internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC (http://www.sec.gov).The General Partner will voluntarily provide electronic or paper copies of this filing free of charge upon request. Item 1A.Risk Factors. The Partnership is a Smaller Reporting Company as defined by Rule 229.10(f)(1) and therefore this item is not applicable. Item 1B.Unresolved Staff Comments. Because the Partnership is not an accelerated filer, a large accelerated filer or a well-known seasoned issuer, as defined by Rules 240.10b-2 and 230.405, the information required by Item 1B is not applicable. Item 2.Properties. The Partnership does not own or lease any real property.The General Partner currently provides all necessary office space at no additional charge to the Partnership. Item 3.Legal Proceedings. (a)The Partnership and the General Partner are not a party to any pending material legal proceedings. Page 6 (b)None. Item 4.(Removed and Reserved). PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. (a)There is no established public trading market for the securities. The Partnership has filed a registration statement with the SEC for the sale of up to $38,547,364 in Units.Such registration statement became effective as of July 31, 1994.This offering was extended on January 31, 1995 and continued through April 30, 1995.On June 23, 1995, Post-Effective Amendment No. 3 was filed to deregister $20,721,920 in Units.As of December 31, 2009, a total of 5,409 non-restricted Units are outstanding and held by 378 Unit holders, including 184 non-restricted Units held by the General Partner and its principals.During the calendar year 2009, a total of 811 non-restricted Units and 1 restricted Unit were redeemed.Of the 811 non-restricted Units redeemed, 2 non-restricted Units are pending redemption, which are not effective until January 31, 2010.Effective February 28, 2009, 414 restricted Units were transferred and converted to 361 non-restricted Units.There are no restricted Units outstanding.As of February 28, 2010, a total of 5,321 non-restricted Units are outstanding and held by 371 Unit holders, including 184 Units held by the General Partner and its principals. The General Partner has sole discretion in determining what distributions, if any, the Partnership will make to its Unit holders.The General Partner made no distributions as of December 31, 2009, or as of the date hereof.A Limited Partner may request and receive redemption of Units subject to restrictions in the limited partnership agreement.The General Partner may suspend the determination of Net Asset Value and redemptions under certain circumstances, including the closure or suspension of trading on any relevant exchange, the suspension of redemptions by a commodity pool in which the Partnership invests or a breakdown in the means normally employed by the General Partner to value assets. (b)There were no sales of securities by the Partnership within the past three years which were not registered under the Securities Act, thus the information required by Rule 229.701(f) is not applicable. (c)There were no repurchases of securities by the Partnership made within the fourth quarter of the fiscal year covered by this report, thus the information required by Rule 229.703 is not applicable. Item 6. Selected Financial Data. The Partnership is a Smaller Reporting Company, as defined by Rule 229.10(f)(1) and therefore this item is not applicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The Partnership commenced trading on August 3, 1987.The success of the Partnership is dependent on the ability of the Advisors to generate profits through speculative trading sufficient to produce substantial capital appreciation after payment of all fees and expenses.Future results will depend in large part upon the futures markets in general, the performance of the Advisors for the Partnership and the amount of redemptions and changes in interest rates.Due to the highly leveraged nature of futures trading, small price movements may result in substantial losses.Because of the nature of these factors and their interaction, it is impossible to predict future operating results.The Partnership's business constitutes only one segment, i.e., a speculative commodity pool. Page 7 Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period.Management believes that the estimates utilized in preparing the financial statements are reasonable and prudent; however, actual results could differ from those estimates.The Partnership’s significant accounting policies are described in detail in Note 1 to the Financial Statements. The Partnership records all investments at fair value in its financial statements in accordance with Fair Value Measurements and Disclosures of the Accounting Standards Codification with changes in fair value reported as a component of realized and change in unrealized trading gain (loss) in the Statements of Operations. Generally, fair values are based on market prices; however, in certain circumstances, estimates are involved in determining fair value in the absence of an active market closing price (e.g. swap and forward contracts which are traded in the inter-bank market). The fair value of exchange-traded contracts is based upon exchange settlement prices.The fair value of the Partnership’s investments in other commodity pools are ordinarily determined by each commodity pool in accordance with such commodity pool’s valuation policies as reported by its management at the time of the Partnership’s valuation.Generally, the fair value of the Partnership’s investment in a commodity pool represents the amount that the Partnership could reasonably expect to receive from such commodity pool if the Partnership’s investment was redeemed at the time of valuation (generally the net asset value of the commodity pool), based on information reasonably available at the time the valuation is made and that the partnership believes to be reliable. (a)Liquidity.Approximately 31% of the Partnerships’ assets are held in cash or cash equivalents at December 31, 2009.There are no restrictions on the liquidity of these assets except for amounts on deposit with the broker needed to meet margin requirements on open futures contracts.The other estimated 69% is invested in other commodity pools which are subject to certain restrictions.The restrictions on withdrawals from these commodity pools typically include a 15 to 45 day written notice for withdrawals, monthly or quarterly redemptions and the commodity pools’ ability to limit or suspend redemptions. Most United States exchanges (but generally not foreign exchanges, or banks or broker-dealer firms in the case of foreign currency forward contracts) limit by regulation the amount of fluctuation limits. The daily limits establish the maximum amount the price of a futures contract may vary either up or down from the previous day’s settlement price at the end of the trading session.Once the “daily limit” has been reached in a particular commodity, no trades may be made at a price beyond the limit.Positions in the commodity can then be taken or liquidated only if traders are willing to effect trades at or within the limit during the period for trading on such day.Because the “daily limit” rule only governs price movement for a particular trading day, it does not limit losses.The rule may, in fact, substantially increase losses because it may prevent the liquidation of unfavorable positions.Futures prices have occasionally moved the daily limit for several consecutive trading days, and thereby prevented prompt liquidation of futures positions on one side of the market, subjecting those futures traders involved to substantial losses. Liquidity will be of concern to the Partnership primarily in that the futures markets in which the Advisors take positions may have periods in which illiquidity makes it impossible or economically undesirable to execute trades which its respective trading strategy would otherwise suggest.Other than in respect of the functioning of the markets in which it trades, liquidity will be of little relevance to the operation of the Partnership except insofar as the General Partner is relatively thinly capitalized.Nonetheless, the General Partner believes it has sufficient funding to meet both its capital contribution and net worth requirements based on capital contributions from the principals of the General Partner, or alternative funding sources, including the stock subscription from the Clearing Broker to ProFutures, Inc.The Clearing Broker has subscribed to purchase (up to $7,000,000, subject to conditions set forth in the stock subscription Page 8 agreement dated October 22, 2004) the number of shares of common stock of ProFutures, Inc. necessary to maintain the General Partner’s net worth requirements. As of January 31, 2008, the managing member of SHK Diversified LLC (“SHK”) temporarily suspended future redemptions.SHK’s managing member indicated to investors that this action was taken due to a decline in the liquidity of the markets traded by SHK combined with a significant number of requests for redemptions.Because of the uncertainty in valuing the Partnership’s investment in SHK, the General Partner established a side pocket for the Partnership’s interest in SHK effective April 30, 2008, to continue until such time as the investment could be valued with certainty.Investor units attributed to SHK were segregated into a side pocket while units not attributed to SHK continued to be available for redemption in cash.On April 28, 2008, the Partnership submitted a request for full redemption from SHK.The side pocket/restricted share class was allocated its proportionate share of the Partnership’s expenses, as well as all expenses directly related to the class’ establishment and operation.Effective, December 31, 2008, SHK paid the Partnership approximately half of the Partnership’s redemption proceeds, equal to $1,315,742, which was paid to the Partnership on January 15, 2009.Effective February 28, 2009, SHK paid the Partnership the remaining half of the Partnership’s redemption proceeds equal to $1,335,258, which was paid to the Partnership on March 16, 2009.The side pocket/restricted share class was subsequently canceled with existing Units either redeemed or converted to non-restricted shares.As of February 28, 2009 there are no restricted or side pocketed units. (b)Capital Resources.The Partnership’s initial offering and sale of Units commenced on May 27, 1987 and ended on July 31, 1987 after having sold $6,130,568 of Units at the initial offering price of $1,000.The Partnership commenced trading August 3, 1987.The Partnership continued offering Units through February 29, 1988.Thereafter additional offerings of the Partnership’s Units occurred on April 15, 1988, August 24, 1991, May 14, 1992, November 30, 1992, August 30, 1993 and July 31, 1994.The offering effective July 31, 1994 was extended on January 31, 1995 and continued through April 30, 1995.In June 1995, Post-Effective Amendment No. 3 was filed to deregister the Partnership’s remaining $20,721,920 of Units. Since the Partnership’s business is the purchase and sale of various commodity interests, it will make few, if any, capital expenditures. (c)Results of Operations.Due to the speculative nature of trading commodity interests, the Partnership’s income or loss from operations may vary widely from period to period.Management cannot predict whether the Partnership’s future Net Asset Value per Unit will increase or experience a decline. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. Year-Ended December 31, 2009 The year 2009 had a net loss of $3,668,039 or ($611.25) loss per non-restricted Unit and $17.54 income per restricted Unit.At December 31, 2009, partners’ capital totaled $13,676,039, versus $19,501,029 for December 31, 2008, including capital redemptions of $2,153,879 from Non-Restricted Units and $3,072 from Restricted Units.In comparison, for December 31, 2008 the aggregate Net Asset Value includes the Non-Restricted Net Asset Value of $18,395,272 ($3,139.86 per Non-Restricted Unit) and the Restricted Units Net Asset Value of $1,105,757 ($2,663.73 per Restricted Unit).Effective December 31, 2008, one-half of the 878 Restricted Units from a side pocket were either converted to Non-Restricted Units or redeemed.Effective February 28, 2009, the second half of the Restricted Units were either converted to Non-Restricted Units or redeemed.As of February 28, 2009 we no longer have Restricted Units or a side-pocket.The Partnership ended the year with a loss of 18.65%. Fourth Quarter 2009 The fourth quarter saw losses in interest rates, currencies, certain agricultural commodities and energy; gains were in the stock indexes and metals. Page 9 The Partnership had a loss of 3.39% in October.The Partnership had losses in interest rates, stock indexes, currencies, energy and certain agricultural commodities; gains were limited to metals. The Partnership had a gain of 3.31% in November.The Partnership had gains in interest rates,stock indexes, metals and currencies; losses were in certain agricultural commodities and energy. The Partnership had a loss of 3.28% in December.The Partnership had large losses in interest rates, currencies, metals and energy; gains were in stock indexes and certain agricultural commodities. The Partnership ended the quarter with a loss of 3.47%. Third Quarter 2009 The Partnership had losses for the quarter in certain agricultural commodities, currencies, interest rates, and in stock indexes; gains were in certain agricultural commodities, metals and energy. The Partnership had a loss of 3.98% in July.The Partnership had lossesin the stock indexes, certain agricultural commodities, interest rates, metals currencies and energy; with no gains for the month. The Partnership had a loss of 1.96% in August.The Partnership had losses in currencies and interest rates; gains were in energy, stock indexes and certain agricultural commodities. The Partnership had a loss of 1.50% in September.The Partnership had losses in energy, stock indexes and certain agricultural commodities; gains were in interest rates, currencies and metals. The Partnership ended the quarter with a loss of 7.27%. Second Quarter 2009 The Partnership had losses for the quarter in interest rates, metals and certain agricultural commodities; gains were in stock indexes, certain agricultural commodities and energy. The Partnership had a loss of 3.16% in April.The Partnership had lossesin interest rates, energy, currencies, certain agricultural commodities and metals; gains werein certain agricultural commodities and stock indexes. The Partnership had a gain of 2.92% in May.The Partnership had gains in currencies, certain agricultural commodities, energy, stock indexes and interest rates; losses were limited to metals and certain agricultural commodities. The Partnership had a loss of 3.43% in June.The Partnership had losses in certain agricultural commodities, interest rates, metals and currencies; gains were in certain agricultural commodities, energy and stock indexes. The Partnership ended the quarter with a loss of 3.75%. First Quarter 2009 The Partnership had losses for the quarter in interest rates, currencies, certain agricultural commodities, metals and energy; gains were limited to the stock indexes. The Partnership had a loss of 0.23% in January.The Partnership had lossesin interest rates and certain agricultural commodities; gains werein stock indexes, currencies, energy and metals. Page 10 The Partnership had a loss of 1.65% in February.The Partnership had losses in currencies, interest rates, energy, metals, stock indexes and certain agricultural commodities; gains were in certain agricultural commodities. The Partnership had a loss of 4.74% in March.The Partnership had losses in every sector traded, in currencies, certain agricultural commodities, interest rates,stock indexes, metals and energy. The Partnership ended the quarter with a loss of 6.53%. Year-Ended December 31, 2008 The year 2008 had a net gain of $995,237 or $223.08 per non-restricted unit and a loss of $299.36 per side pocket/restricted unit.At December 31, 2008, partners’ capital totaled $19,501,029, versus $21,423,827 for December 31, 2007, including capital redemptions of $2,671,425 from non-restricted Units and $246,610 from restricted Units.The aggregate Net Asset Value includes the non-restricted Net Asset Value of $18,395,272 ($3,139.86 per non-restricted Unit) and the restricted Units Net Asset Value of $1,105,757 ($2,663.73 per restricted Unit).In comparison, the Net Asset Value per unit at December 31, 2007 amounted to $2,916.78 with no restricted Units.The Partnership ended the year with a gain of 5.31%. Fourth Quarter 2008 The fourth quarter saw large gains in interest rates and the stock indexes followed by gains in currencies, energy and certain agricultural commodities; losses were in metals. The Partnership had a gain of 2.25% in October.The Partnership had gains in currencies, interest rates, stock indexes, certain agricultural commodities and energy; losses were in metals. The Partnership had a gain of 2.49% in November.The Partnership had gains in interest rates,stock indexes and metals; losses were in certain agricultural commodities, energy and currencies. The Partnership had a gain of 1.88% in December.The Partnership had large gains in interest rates, stock indexes, energy and metals; losses were in certain agricultural commodities and currencies. The Partnership ended the quarter with a gain of 6.76%. Third Quarter 2008 The third quarter saw volatility in the stock indexes, energy and commodities.The Partnership had losses in energy, certain agricultural commodities, metals and currencies; gains were in the stock indexes. The Partnership had a loss of 3.45% in July.The Partnership had large losses in certain agricultural commodities, followed by losses in energy, metals currencies; gains were in the stock indexes and interest rates. The Partnership had a loss of 1.13% in August.The Partnership had losses in metals, energy and certain agricultural commodities; gains were in interest rates, stock indexes and currencies. The Partnership had a gain of 2.11% in September.The Partnership had losses in interest rates currencies and energy; gains were in the stock indexes, certain agricultural commodities and metals. The Partnership ended the quarter with a loss of 2.54%. Page 11 Second Quarter 2008 The second quarter saw volatility in the energy and interest rate sectors.The Partnership had large gains in energy, with smaller gains in metals and certain agricultural commodities; large losses were in interest rates, with small losses in the stock indexes. The Partnership had a loss of 1.55% in April.The Partnership had large losses in interest rates, followed by smaller losses in stock indexes; gains were in energy, metals, certain agricultural commodities and currencies. The Partnership had a gain of 0.85% in May.The Partnership had large gains in energy again this month, followed by small gains in metals, currencies and certain agricultural commodities; large losses were in interest rates with smaller losses in stock indexes. The Partnership had a gain of 0.35% in June.The Partnership had gains in certain agricultural commodities, energy and stock indexes; losses were in metals, interest rates and currencies. The Partnership ended the quarter with a loss of 0.36%. First Quarter 2008 The Partnership had large gains in interest rates, caused by the drop in interest rates by the Federal Reserve throughout the quarter.Small gains were also made in energy, currencies and certain agricultural commodities.The Partnership saw large losses in metals followed by small losses in the equity indexes. The Partnership had a loss of 0.51% in January.The Partnership had large losses in metals and stock indexes; losses were mostly offset by large gains in interest rates with smaller gains in certain agricultural commodities and currencies. The Partnership had a gain of 3.27% in February.The Partnership had large gains in interest rates, followed by gains in certain agricultural commodities, energy and currencies; losses were in metals and the stock indexes. The Partnership had a loss of 1.13% in March.The Partnership had gains in energy, currencies, interest rates and metals; losses were in stock indexes and certain agricultural commodities. The Partnership ended the quarter with a gain of 1.59%. (d)Off-Balance Sheet Arrangements.Off-balance sheet risk refers to an unrecorded potential liability that, even though it does not appear on the balance sheet, may result in future obligation or loss.The Partnership trades in futures and other commodity interest contracts and is therefore a party to financial instruments with elements of off-balance sheet market and credit risk.In entering into these contracts, the Partnership faces the market risk that these contracts may be significantly influenced by market conditions, such as interest rate volatility, resulting in such contracts being less valuable.If the markets should move against all of the commodity interest positions of the Partnership at the same time, and if the Partnership were unable to offset positions, the Partnership could lose all of its assets and the limited partners would realize a 100% loss.The Partnership minimizes market risk through real-time monitoring of open positions, diversification of the portfolio and maintenance of a margin-to-equity ratio that rarely exceeds 25%.All positions of the Partnership are valued each day on a mark-to-market basis. In addition to market risk, in entering into commodity interest contracts there is a credit risk that a counterparty will not be able to meet its obligations to the Partnership.The counterparty for futures and options on futures contracts traded in the United States and on most non-U.S. futures exchanges is the clearing organization associated with such exchange.In general, clearing organizations are backed by the corporate members of the clearing organization who are required to share any financial burden resulting Page 12 from the non-performance by one of their members and, as such, should significantly reduce this credit risk. In cases where the clearing organization is not backed by the clearing members, like some non-U.S. exchanges, it is normally backed by a consortium of banks or other financial institutions. In the case of forward contracts, over-the-counter options contracts or swap contracts, which are traded on the interbank or other institutional market rather than on exchanges, the counterparty is generally a single bank or other financial institution, rather than a central clearing organization backed by a group of financial institutions.As a result, there likely will be greater counterparty credit risk in these transactions.The Partnership trades only with those counterparties that it believes to be creditworthy.Nonetheless, the clearing member, clearing organization or other counterparty to these transactions may not be able to meet its obligations to the Partnership, in which case the Partnership could suffer significant losses on these contracts. In the normal course of business, the Partnership enters into contracts and agreements that contain a variety of representations and warranties and which provide general indemnifications.The Partnership’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Partnership that have not yet occurred.The Partnership expects the risk of any future obligation under these indemnifications to be remote. (e)Contractual Obligations.None. Item 7A. Quantitative and Qualitative Disclosures About Market Risk The Partnership is a Smaller Reporting Company as defined by Rule 229.10(f)(1) and therefore this item is not applicable. Item 8. Financial Statements and Supplementary Data. Financial statements meeting the requirements of Regulation S-X are listed following this report. Because the Partnership is a Smaller Reporting Company, as defined by Rule 229.10(f)(1), the supplementary financial information required by Item 302 of Regulation S-K is not applicable. Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. None. Item 9A(T). Controls and Procedures. The General Partner, with the participation of the General Partner’s President and Chief Financial Officer has evaluated the effectiveness of the design and operation of its disclosure controls and procedures with respect to the Partnership as of the end of the fiscal year for which this Annual Report on Form 10-K is being filed, and, based on their evaluation, have concluded that these disclosure controls and procedures are effective.There were no significant changes in the General Partner’s internal controls with respect to the Partnership or in other factors applicable to the Partnership that could materially affect these controls subsequent to the date of their evaluation. Changes in Internal Control over Financial Reporting Section 404 of the Sarbanes-Oxley Act of 2002 requires the General Partner to evaluate annually the effectiveness of its internal controls over financial reporting as of the end of each fiscal year, and to include a management report assessing the effectiveness of its internal control over financial reporting in all annual reports. Page 13 There were no changes in the General Partner’s internal control over financial reporting during the period ended December 31, 2009 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Management’s Annual Report on Internal Control over Financial Reporting The General Partner is responsible for establishing and maintaining adequate internal control over the financial reporting of the Partnership.Internal control over financial reporting is defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act of 1934, as amended, as a process designed by, or under the supervision of, a company’s principal executive and principal financial officers and effected by a company’s board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles.The General Partner’s internal control over financial reporting includes those policies and procedures that: • pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Partnership; • provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements of the Partnership in accordance with U.S. generally accepted accounting principles, and that receipts and expenditures of the Partnership are being made only in accordance with authorizations of management and directors of the General Partner; and • provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Partnership’s assets that could have a material effect on its financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. The management of the General Partner assessed the effectiveness of its internal control over financial reporting with respect to the Partnership as of December 31, 2009.In making this assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control — Integrated Framework. Based on its assessment, management has concluded that, as of December 31, 2009, the General Partner’s internal control over financial reporting with respect to the Partnership is effective based on those criteria. This annual report does not include an attestation report of the Partnership’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Partnership’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the company to provide only management’s report in this annual report. Item 9B. Other Information. None. PART III Item 10. Directors, Executive Officers and Corporate Governance. The Partnership is a limited partnership and therefore does not have any directors or executive officers.The Partnership’s General Partner, ProFutures, Inc., administers and manages the affairs of the Partnership. ProFutures, Inc. has adopted a code of ethics that applies to the Partnership and its affiliates as well as the executive officers of the General Partner.A copy of the code of ethics may be obtained at no charge by Page 14 written request to the corporate secretary of ProFutures, Inc., 11719 Bee Cave Road, Suite 200, Austin, Texas 78738. The Board of Directors of ProFutures, Inc., in its capacity as the audit committee for the Partnership, has determined that Debi B. Halbert qualifies as an “audit committee financial expert” in accordance with the applicable rules and regulations of the Securities and Exchange Commission.She is not independent of management. Item 11. Executive Compensation. As discussed above, the Partnership does not have any officers, directors or employees.The General Partner received monthly management fees which aggregated $633,652 for 2009. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. (a)As of December 31, 2009, a total of 5,409 non-restricted Units were issued and outstanding, representing 1 General Partner and 377 Limited Partners, of which 38 non-restricted Units were redeemed in January 2010.As of February 28, 2010, a total of 5,321 non-restricted Units were issued and outstanding, representing 1 General Partner and 370 Limited Partners.The Partnership knows of no one person who owns beneficially more than 5% of the Units of Limited Partnership Interest. (b)The General Partner and its principals owned 184 non-restricted Units as of December 31, 2009, having an aggregate value of $464,548, which is approximately 3.4% of the Net Asset Value of the Partnership.As of February 28, 2010, the General Partner and its principals owned 184 non-restricted Units. (c) Changes in control.None have occurred and none are expected. Item 13. Certain Relationships and Related Transactions, and Director Independence. The Partnership’s Prospectus, dated July 31, 1994, Pages 16-18, which is incorporated herein by reference, contains information concerning the relationships and transactions between the General Partner, the Clearing Broker and the Partnership. Item 14. Principal Accounting Fees and Services. McGladrey & Pullen, LLP, as the Partnership’s independent registered public accountant for the years 2009 and 2008, billed the Partnership aggregate fees for professional services rendered to the Partnership for the last two years as follows: Audit Fees $ $ Audit fees relate to the annual audit, quarterly reviews, and services normally provided by the independent accountant in connection with statutory and regulatory filings. Audit-Related Fees.McGladrey & Pullen, LLP did not have any audit-related fees in 2009 or 2008. Tax Fees.McGladrey & Pullen, LLP did not have any fees related to tax compliance, tax advice, and tax planning services for the Partnership in 2009 or in 2008. Page 15 The Board of Directors of ProFutures, Inc., in its capacity as the audit committee for the Partnership, approved all of the services described above.The audit committee has determined that the payments made to its independent accountant for services during 2009 and 2008 are compatible with maintaining such auditor’s independence. The audit committee explicitly pre-approves all audit and non-audit services and all engagement fees and terms, except as otherwise permitted by regulation. PART IV Item 15.Exhibits, Financial Statement Schedules. (a) Financial Statements. The following financial statements of the Partnership are included with the 2009 Report of Independent Registered Public Accounting Firm. Report of Independent Registered Public Accounting Firm Statements of Financial Condition Condensed Schedules of Investments Statements of Operations Statements of Changes in Partners’ Capital Statements of Cash Flows Notes to Financial Statements Pursuant to Rule 3-09 of Regulation S-X, the following financial statements for Winton Futures Fund, L.P. (US) are included herewith along with its 2009 Report of Independent Registered Public Accounting Firm. Winton Futures Fund, L.P. (US) Report of Independent Registered Public Accounting Firm Statements of Financial Condition Condensed Schedules of Investments Statements of Operations Statements of Changes in Partners’ Capital Notes to Financial Statements (b) Exhibits. *1.1 Form of Selling Agreement between the Partnership and ProFutures Financial Group, Inc. *1.2 Form of Additional Selling Agents Agreement between ProFutures Financial Group, Inc. and certain Additional Selling Agents. *3.1 Agreement of Limited Partnership (attached to the Prospectus as Exhibit A). *3.2 Subscription Agreement and Power of Attorney (attached to the Prospectus as Exhibit B). *3.3 Request for Redemption Form (attached to the Prospectus as Exhibit C). *5.1 Opinion of Counsel as to the legality of the Units. Page 16 *8.1 Tax Opinion of Counsel. Form of Amended and Restated Consulting Agreement between the Registrant and Altegris Investments, Inc. Form of Stock Subscription Agreement by and between Man Financial Inc. (now MF Global Inc.) and ProFutures, Inc. Certification of Gary D. Halbert, President, pursuant to Rules 13a-14 and 15d-14 of the Securities Exchange Act of 1934. Certification of Debi B. Halbert, Chief Financial Officer, pursuant to Rules 13a-14 and 15d-14 of the Securities Exchange Act of 1934. Certification of Gary D. Halbert, President, pursuant to 18 U.S.C. Section 1350 as enacted by Section 906 of The Sarbanes-Oxley Act of 2002. Certification of Debi B. Halbert, Chief Financial Officer, pursuant to 18 U.S.C. Section 1350 as enacted by Section 906 of The Sarbanes-Oxley Act of 2002. (c) Financial Statement Schedules. Not applicable or information included in the financial statements. *The foregoing forms of exhibits were filed in the April 6, 1987 Registration Statement No. 33-13008 and/or Post-Effective Amendment No. 1 thereto filed March 11, 1988; and/or the June 5, 1991 Registration Statement No. 33-41073, and/or Pre-Effective Amendment No. 1 thereto filed August 8, 1991 and/or Post-Effective Amendment No. 1 thereto filed March 26, 1992; and/or the October 14, 1992 Registration Statement No. 33-53324, and/or the November 17, 1992 Pre-effective Amendment No. 1 thereto and/or the July 2, 1993 Registration Statement No. 33-65596, and/or the Pre-Effective Amendment No. 1 thereto filed August 16, 1993, and Supplement dated December 3, 1993, Post-Effective Amendment No. 2 thereto filed June 30, 1994 and Supplement dated January 31, 1995, and/or Post-Effective Amendment No. 3 dated June 23 1995; and/or Form 10-K for the year ended 2001; and/or Form 10-Q for the quarter ended June 30, 2002.Accordingly, such exhibits are incorporated herein by reference and notified herewith. Page 17 SIGNATURES Pursuant to the requirements of Section 13 or 15 (d) of the Securities Exchange Act of 1934, the Partnership has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PROFUTURES DIVERSIFIED FUND, L.P. (Partnership) April 15, 2010 By /s/ GARY D. HALBERT Date Gary D. Halbert, President and Director ProFutures, Inc. General Partner April 15, 2010 By /s/ DEBI B. HALBERT Date Debi B. Halbert, Chief Financial Officer, Treasurer and Director ProFutures, Inc. General Partner Page 18 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant in the capacities and on the dates indicated. April 15,2010 By /s/ GARY D. HALBERT Date Gary D. Halbert, President and Director ProFutures, Inc. General Partner April 15, 2010 By /s/ DEBI B. HALBERT Date Debi B. Halbert, Chief Financial Officer, Treasurer and Director ProFutures, Inc. General Partner Page 19 PROFUTURES DIVERSIFIED FUND, L.P. ANNUAL REPORT December 31, 2009 F-1 PROFUTURES DIVERSIFIED FUND, L.P. TABLE OF CONTENTS PAGES Report of Independent Registered Public Accounting Firm F-3 Financial Statements Statements of Financial Condition F-4 Condensed Schedules of Investments F-5 – F-9 Statements of Operations F-10 –F- 11 Statements of Changes in Partners’ Capital (Net Asset Value) F-12 Statements of Cash Flows F-13 Notes to Financial Statements F-14 – F-31 F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners ProFutures Diversified Fund, L.P. We have audited the accompanying statements of financial condition, including the condensed schedules of investments, of ProFutures Diversified Fund, L.P. (the Partnership) as of December 31, 2009 and 2008 and the related statements of operations, changes in partners’ capital (net asset value) and cash flows for each of the two years in the period ended December 31, 2009.These financial statements are the responsibility of the Partnership’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of ProFutures Diversified Fund, L.P. as of December 31, 2009 and 2008, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2009, in conformity with U.S. generally accepted accounting principles. We were not engaged to examine management’s assessment of the effectiveness of ProFutures Diversified Fund L.P.’s internal control over financial reporting as of December 31, 2009, included in the accompanying management’s annual report on internal controls over financial reporting and, accordingly, we do not express an opinion thereon. /s/McGladrey & Pullen, LLP Chicago, Illinois April 15, 2010 F-3 PROFUTURES DIVERSIFIED FUND, L.P. STATEMENTS OF FINANCIAL CONDITION December 31, 2009 and 2008 ASSETS Equity in broker trading accounts Cash $ $ Net unrealized gain (loss) on open futures contracts Deposits with broker Cash Investment in other commodity pools Redemption receivable from other commodity pools Total assets $ $ LIABILITIES Accounts payable $ $ Commissions and other trading fees payable Incentive fee payable 0 Management fees payable (includes $44,594 and $129,324 payable to the General Partner at December 31, 2009 and 2008, respectively) Redemptions payable Total liabilities PARTNER’S CAPITAL (Net Asset Value) Partners’ Capital (Non-restricted units): General Partner – 184 and 173 units outstanding at December 31, 2009 and 2008, respectively Limited Partners – 5,225 and 5,686 units outstanding at December 31, 2009 and 2008, respectively Partners’ Capital (Side pocket/restricted units): General Partner – 0 and 12 units outstanding at December 31, 2009 and 2008, respectively 0 Limited Partners – 0 and 403 units outstanding at December 31, 2009 and 2008, respectively 0 Total partners’ capital (Net Asset Value) $ $ See accompanying notes. F-4 PROFUTURES DIVERSIFIED FUND, L.P. CONDENSED SCHEDULES OF INVESTMENTS December 31, 2009 and 2008 Fair Value % of Net Asset Value Fair Value % of Net Asset Value LONG FUTURES CONTRACTS(1) Description U.S. Agricultural $ % $ % Currency % 0 % Energy % % Interest rate ) )% % Metal % 0 % Stock index % % Total U.S. long futures contracts $ % $ % Foreign Agricultural $ % $ % Interest rate ) )% % Stock index % 0 % Total foreignlong futures contracts $ ) )% $ % SHORT FUTURES CONTRACTS(1) Description U.S. Agricultural $ ) %(2) $ ) )% Currency % %(2) Energy % % Interest rate % % Stock index % ) )% Total U.S short futures contracts $ % $ ) )% Foreign Interest rate $
